PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/619,048
Filing Date: 9 Jun 2017
Appellant(s): Texas Instruments Incorporated



__________________
Michelle Murray
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/28/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 21-22, 25-28, 31-41, 44, 47 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Royo US 20150378023.

Claims 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royo in viow
of Baraniuk US 20060239336 A1

(2) Response to Argument
In response to Applicant argument that 
“Claim 21 recites, “the spatial light modulator configured to: set elements of the spatial light modulator based on a pattern associated with a first region of interest and a second region of interest within a field of view; receive first light reflected from a first scan beam in the first region of interest; receive second light reflected from a second scan beam in the second region of interest while receiving the first light reflected from the first scan beam; direct the first light towards the first photodiode; and direct the second light towards the second photodiode while directing the first light towards the first photodiode
Claim 47 recites, “the spatial light modulator configured to: set elements of the spatial light modulator based on a pattern associated with a first region of interest and a second region of interest within a field of view; receive first light reflected from a first scan beam in the first region of interest; receive second light reflected from a second scan beam in the second region of interest while receiving the first light reflected from the first scan beam; ... direct the first light towards the first photodiode; ... direct the second light towards the second photodiode while directing the first light towards the first photodiode.”

Royo does not disclose at least these claim limitations. Royo discloses that a sequential process controls which GMs direct light towards the detectors and which ones direct light towards the absorbers. See, e.g., id. Additionally, Royo discloses that a sequential scanning of the surface S with the light beam Be starting from the top left sub- area (FIG. 2) following a zigzag trajectory indicated by the lines bearing an arrow which goes through all of the sub-areas Si, one of the intermediate sub-areas of said trajectory being depicted in FIG. 3, and ending in the bottom right sub-area of the surface S (FIG. 4). See, e.g., Royo, Paragraph [0120] and FIGs. 2-4. Further, Royo discloses that the scanning of the rest of sub-areas Si, those of FIGS. 3 and 3 and the remaining ones, is carried out by means of moving the light beam Be for illuminating each sub-area Si and correspondingly moving the reflective element Mr in a synchronized manner for optically conjugating the grid of light detectors Qd with the corresponding sub-grid of light redirection elements SQr, and for thereby receiving the portions of reflected light Br received by the respective sub-grid SQr by means of the suitable sequential scanning process. See, e.g., Royo, Paragraph [0123] and FIGs. 3 and 4.

Royo discloses sequential scanning by a single scan beam. Royo does not disclose a first scan beam and a second scan beam.
”
Initially Examiner will address the explanation of the art by Royo. Lets look at the fig. 2 by Royo(presented bellow). As one can see Fig. 2 shows sequential scanning of the whole region S as Applicant pointed out. Region S is scanned by sequential scan of each sub region S1 then S2 then S3 and so on. But examiner does not rely on that. What examiner relies is on the scan of single region (S1 for example as resented in top left corner of the S).
[AltContent: textbox (S1)]
    PNG
    media_image2.png
    796
    571
    media_image2.png
    Greyscale
 

One can see that whole S1 is illuminated simultaneously( See fig. 1). 
Then Examiner will address How is it done? Source F according to fig. 1 generates beam which passes though the lens. Lens spreads beam and creates multiple beams Be(Be1 and Be2 see illustration of fig. 1 bellow) which illuminate S1 simultaneously. Fig. 1 explicitly shows that at least two beams leave the lens hit the mirror Me and direct to different sides of the region Si.  Hence Royo teaches at least two  2 Beams simultaneously illuminating the Scene S1.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Be2)][AltContent: textbox (Be1)]
    PNG
    media_image3.png
    771
    463
    media_image3.png
    Greyscale




Next Applicant argues that “ Royo does not disclose a spatial light modulator configured to receive first light reflected from a first scan beam in the first region of interest; receive second light reflected from a second scan beam in the second region of interest while receiving the first light reflected from the first scan beam; direct the first light towards the first photodiode; and direct the second light towards the second photodiode while directing the first light towards the first photodiode.”

But o contrary to that Fig. 1 and 2 explicitly shows the reflections from different part of region S1 received by different elements of the spatial modulator Qr(fig. 1, 2) and therefore the argument does not represent the reality of the teachings by Royo.  Then according to fig. 1 and figure 2 reflections from spatial modulator Qr partially directed to absorber and partially directed to Qd, where Qd has multiple pixels of photodiodes (see fig. 2).

In response to Applicant argument that 
“Claim 45 recites, “the spatial light modulator configured to: set elements of the spatial light modulator based on a random matrix pattern associated with a region of interest within a field of view; receive light reflected from a scan beam in the region of interest; and direct a portion of the light towards the photodiode.”
“Baraniuk does not cure the deficiencies of Royo. Baraniuk discloses that an incident lightfield 110 corresponding to the desired image x passes through a lens 120 and is then reflected off a digital micromirror device (DMD) array 140 whose mirror orientations are modulated in the pseudorandom pattern sequence supplied by the random number generator or generators 130. See, e.g., Barantuk, Paragraph [0056] and FIG. 1. Baraniuk teaches the use of a pseudorandom pattern sequence with a DMD. Baraniuk does not teach or suggest a random matrix pattern associated with a region of interest within a field of view. Thus, Baraniuk does not teach or suggest the spatial light modulator configured to: set elements of the spatial light modulator based on a random matrix pattern associated with a region of interest within a field of view; receive light reflected from a scan beam in the region of interest; and direct a portion of the light towards the photodiode.”
Examiner disagrees and as evidence Examiner presents simple google explanation. Simple search in google “pseudorandom vs random”  brings this response (see fig. bellow )

    PNG
    media_image4.png
    636
    953
    media_image4.png
    Greyscale


It is well understood that any pattern generated by the LIDAR system is not TRUE RANDOM GENERATOR but rather Software generated random, But It is well known that “Software-generated random numbers only are pseudorandom. They are not truly random because the computer uses an algorithm based on a distribution, and are not secure because they rely on deterministic, predictable algorithms.”
And therefore term “a random” does not necessarily a TRUE random but rather software random which is on its side pseudorandom. Basically according to BRI term ” random” can be regarded as pseudorandom as Applicant does not show any prove of possession of TRUE random generator.
Hence argument that Baraniuk does not teach RANDOM is not persuasive. 

In response to argument 
“
In Baraniuk, the invention relates to imaging devices such as cameras, video cameras, microscopes, and other visualization techniques, and more particularly, to the Appl. No.: 15/619,048 
acquisition of images and video using fewer measurements than previous techniques. See, e.g., Baraniuk, Paragraph [0005]. In Royo, the invention relates generally to light detection and ranging (LIDAR) systems, and more particularly to LIDAR systems using spatial light modulators (SLMs). See, e.g., Royo, Paragraph [0002]. It would not be obvious to use combine the LIDAR system of Royo with the imaging devices of Baraniuk. It would not be predictable to combine these references to obviate the claims at issue even if hindsight reasoning 1s used.
Baraniuk discloses that, in one preferred embodiment, the camera employs a digital micromirror array to perform optical calculations of linear projections of an image onto pseudorandom binary patterns. See, e.g., Baraniuk, Abstract. Baraniuk also discloses that its hallmarks include the ability to obtain an image with only a single detection element while measuring the image/video fewer times than the number of pixels or voxels — this can significantly reduce the computation required for image/video acquisition coding. See, e.g., id. The Office Action asserts that “Similar things can be translated to the transmission one can use fewer transmission beams to illuminate the same area. It would be obvious to one of ordinary skills in the art at the time of filing to modify the teachings by Royo with teachings by Barantuk in order to use fewer elements for illumination of the same area. Office Action, Page 4.
The MPEP states that “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. Jn re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).”. MPEP Section 2143.01(V).
“
The statement is completely incorrect. ANY LIDAR device includes in it imaging device such as camera. 
Especially device by Royo includes in it camera which has multiple pixels Qd for IMAGE detection and recognition. And therefore any imaging techniques by Baraniuk are completely applicable to art by Royo. In both cases the light from scene is collected on detector.  Baraniuk also discloses that its hallmarks include the ability to obtain an image with only a single detection element while measuring the image/video fewer times than the number of pixels or voxels — this can significantly reduce the computation required for image/video acquisition coding. And therefore in case of Royo one can use array of for example 128 detectors instead of array of 1000 detectors.  Claims 45 and 46 do not talk about transmission and therefore spatial light modulator can be used for reception and transmission and method of Baraniuk can be used in order to decrease the number of receivers.  Although Final rejection recites the transmission and illumination in reality everything is performed to decrease the number of photodiodes. 

In response to 
“In Royo, “it would be of interest to provide a system combining the advantages of the two methods for generating 3D images in TOF, i.e., the advantages of sequential scanning and the advantages of the systems based on arrays of detectors.” Royo, Paragraph [0030]. Royo discloses an array or grid Qd of light detectors and an array or grid Qr of redirection elements GM (such as a DMD, where the GMs are groups of mirrors that are digitally controlled in the DMD), in a number greater than the number of light detectors D. See, e.g., Royo, Paragraphs [0109]-[0111] and FIGs. 2-4. Royo was motivated to combine an array of light detectors and a DMD to invent his system. The system of Royo would not 
work as designed if modified to use the random patterns of Baraniuk. The system of Baraniuk involves an array of light detectors and an array of redirection elements to focus light to particular ones of the light detectors. Further, it would negate the advantage of using the array of light detectors in Barantuk.
”
This argument  is not persuasive.. 
Royo fig. 2 explicitly shows that the number of pixels in S1 is 6x6 whle number of sensors in Qd is 3x3 and therefore for each 2 pixels on S1 one can use system of Baraniuk to direct it to one pixel of Qd. Moreover using technique of Baraniuk one can use 12x12 to 3x3 conversion, and that would give clear advantage in the cost of the photodiodes , complication of the circuit which is associated with large number of the photodiodes.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.